The offense is embezzlement; penalty assessed at confinement in the county jail for 365 days.
The appellant was allowed forty-five days after the first day of November, 1930, within which to prepare and file the statement of facts. The statement of facts found in the record was not filed within the time mentioned but was filed more than ninety days after notice of appeal. By article 760, C. C. P., this court is forbidden to consider the statement of facts.
The offense is a misdemeanor. The complaint and information appear regular. But two bills of exception are found in the record. Each of them is based upon the contention that the evidence does not justify the conviction. No evidence appears in the bills of exception, and that appearing in the statement of facts as above stated, is not available upon this appeal.
Finding nothing presented for review which would warrant a reversal of the judgment, an affirmance is ordered.
Affirmed.
                    ON MOTION FOR REHEARING.